           Case 1:20-cv-06458-VEC Document 66 Filed 02/17/21 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 2/17/2021
 -------------------------------------------------------------- X
 SMART STUDY CO., LTD.,                                         :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :        20-cv-6458 (VEC)
                                                                :
 AOVCL GLOBAL INC, BIGBUTER, BJQHAN, :                                        ORDER
 BORANG, CHENGBO, CLIFF HOME,                                   :
 DRAGON BABA, EOSOLAR, HLENYOY,                                 :
 IEUMAZ, INNOHERO, JAMLLY,                                      :
 KANGKANG DIRECT, LEBERY, LICIEN                                :
 SUNSHINE, LONGMENGMENG, MISS                                   :
 LUOPAN, MITY RAIN, MIXTOYS,                                    :
 MOTORUS93, MSUYDSN , NAMI                                      :
 PRODUCTS, NETELUO , OLIVILO , ROHERO, :
 SAKOLLA, SHOP AND HAPPY, SLIGHTECH :
 NORTH AMERICA, TICIAGA, TINABLESS                              :
 COME STORE and WENSTYER,                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an order to show cause hearing is scheduled for February 19, 2021 at 1:00

p.m.;

        IT IS HEREBY ORDERED THAT: The parties must appear for the hearing by calling

888-363-4749, using the access code 3121171, and the security code 6458. Plaintiff is directed

to serve a copy of this order on Defendants by February 18, 2021 at 12:00 p.m. and to file

proof of service by February 18, 2021 at 5:00 p.m.



SO ORDERED.
                                                         ________________________
Date: February 17, 2021                                     VALERIE CAPRONI
      New York, New York                                  United States District Judge
